Title: To George Washington from Captain Robert Smith, 2 December 1777
From: Smith, Robert
To: Washington, George



Sir
Germantown, 2d Decr [1777] 7 OClock

Hardly any thing has come out to Day. No Passes have been granted from Town. Some Ladies who got out by special Favor say as far as the Accots from the british Officers are to be attended to a Movement will take Place early tomorrow Morning. Some of them say to this Town, others that they do not know the Route. At such a Time I think it my Duty to send your Exy the most minute Circumstances. What makes against their Moving. the Troops some of them have got new Cloathing. others are promis’d in a Day or two. they are also promis’d their Pay to morrow or next Day. they have a very considerable number of

flat bottom’d Boats on Carriages. very few Goods are yet Landed, I mention’d the Rumour given out to your Exy yesterday. I am yr most hbl. Servt

Robt Smith

